Citation Nr: 1741789	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to service-connected tinnitus and post myocardial infarction.

3. Entitlement to service connection for a sleep disorder to include obstructive sleep apnea (OSA).

4. Entitlement to an effective date prior to December 10, 2009, for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law

ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968, including service in the Republic of Vietnam.

These matters came before the Board of Veterans' Appeals (Board) on appeal from March 2011, August 2011, January 2015, and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal was remanded in August 2016 to schedule a Board hearing.  Thereafter, the Veteran requested that his hearing be cancelled and not rescheduled.  In light of the RO's efforts to schedule the Veteran for a Board hearing, and the Veteran's response that his hearing be cancelled and not rescheduled, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2016, the Veteran's representative submitted additional evidence along with a waiver for initial RO review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2011 rating decision, the RO denied service connection for a bilateral hearing loss disability.

2. The Veteran was notified of the January 2011 decision and his appellate rights; the Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the notification.

3. The evidence received since the January 2011 rating decision denying service connection for a bilateral hearing loss disability is cumulative and redundant of the evidence of record.

4. The Veteran does not have a current diagnosis of sleep apnea.

5. There is no basis for an effective date earlier than December 10, 2009 for the grant of service connection for tinnitus.


CONCLUSIONS OF LAW

1. The January 2011 decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2016).

2. The criteria for reopening or reconsideration of the claim of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a),(b),(c), 3.159 (2016).

3. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for the award of an effective date earlier than December 10, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In December 2014, the Veteran received Kent-compliant notice with respect to the bilateral hearing loss claim.

Regarding the duty to assist, service treatment records have been associated with the claims file, as have all identified and available treatment records.  The Veteran was provided with VA examinations, the reports of which reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2015) and 38 C.F.R. § 3.159(c) (2016).  

Here, a medical examination or opinion addressing the Veteran's claimed sleep apnea is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran has a current diagnosis of sleep apnea.  As there is no credible evidence that the Veteran has a current diagnosis as required by McLendon element one (1) to support his claim, a remand to afford the Veteran an examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

II. New and Material Evidence

A. Legal Analysis

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2015).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B. Merits of the Claim

The Veteran seeks to reopen a service connection claim for bilateral hearing loss.  This claim was previously and finally denied in a January 2011 rating decision, and the Veteran contends he has submitted new and material evidence since that time.

In January 2011, the RO reopened a previously finally denied claim from October 2003.  The RO continued to deny entitlement to service connection for bilateral hearing loss.  At that time, the RO conceded the Veteran's current hearing loss for VA purposes, but service connection cannot be granted without a medical link between hearing loss and military service.  The RO considered service treatment records (STRs) from February 1966 through February 1968 and a September 2010 VA audiological examination.  The RO considered the Veteran's STRs, which do not contain any complaints or treatment for hearing loss and show the Veteran's hearing was normal at entrance and separation from service.  The RO also considered a September 2010 VA examination which showed that, while the Veteran currently has bilateral sensorineural hearing loss, the examiner opined the Veteran's hearing loss was not likely due to military noise exposure, as his hearing was normal at entrance and separation, and also reported having recreational and occupational noise exposure with and without hearing protection.  

Based on the foregoing, the RO denied service connection for bilateral hearing loss on the basis that the disability did not occur in and was not caused by military service.  

The Veteran was advised of the RO's determination but did not initiate an appeal or submit new and material evidence relevant to the hearing loss claim during the one-year appeal period following the issuance of the January 2011 rating decision.  See 38 C.F.R. § 3.156(b).

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

The record reflects that STRs were associated with the claims file in June 2014 following the issuance of the January 2011 rating decision.  38 C.F.R. § 3.156(c).  However, the records do not contain any new information or evidence regarding the nature and circumstances of his military service.  Indeed, as noted, the January 2011 rating decision reflects that the RO conceded the Veteran's military noise exposure based upon review of at least some of his STRs, thereby rendering the submission of any additional STRs for the purpose of establishing military noise exposure unnecessary.  Therefore, the STRs submitted in June 2014 are redundant and not deemed relevant to the extent that they do not establish a new in-service injury, disease, or event to which his current hearing loss may be related and, as such, 38 C.F.R. § 3.156(c) is not applicable to this claim.

Accordingly, the January 2011 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Therefore, new and material evidence is needed to reopen the Veteran's claim.  See 38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the January 2011 rating decision, additional VA treatment records have been associated with the claims file; however, the records only note the Veteran's continued diagnosis of hearing loss and need for hearing aids, without any indication or suggestion that the hearing loss was incurred during or as a result of military service.  See May 2014 North Idaho VA treatment records.  Therefore, the VA treatment records are not considered new or material evidence sufficient to reopen the claim.  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim of service connection for bilateral hearing loss, and the Veteran's petition to reopen such claim is denied.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

III. Service Connection

A. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

B. Merits of the Claim

The Veteran has claimed entitlement to service connection for sleep apnea.  However, service connection is not appropriate because the overall weight of the evidence is against a finding that the Veteran has a current sleep apnea diagnosis.

A review of the Veteran's service treatment records showed no evidence of treatment or diagnosis of a sleep disorder while on active service.

The January 2012 VA examiner noted the Veteran sleeps six hours per night and it is restorative most of the time.  No diagnosis of sleep apnea was noted.

Moreover, the Veteran's claims file does not show a diagnosis of sleep apnea at any point in time.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of sleep apnea, the Board finds that service connection for the condition is not warranted.

IV. Earlier Effective Date

A. Legal Analysis

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).  

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2015).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1 (r).  Any communication or action indicating intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2015).

It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii) (2015); see Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

B. Merits of the Claim

The Veteran contends that the effective dates for the grants of service connection for tinnitus should be earlier than December 10, 2009.

The record reflects that VA initially received the Veteran's claim for service connection in October 2003.  The claim was denied in a December 2003 rating decision.  It was denied because there was no evidence of tinnitus in service.  The Veteran did not appeal and this decision became final one year after the Veteran was notified of this decision on January 15, 2005.

The claim was reopened on December 2009 based on a VA audiological examination result that linked tinnitus to noise exposure incurred while on active duty.  The VA examiner provided a diagnosis of tinnitus and opined that it is as least as likely as not that tinnitus is due to noise exposure during military service.  Prior to receiving this medical opinion, there was no nexus evidence.  A January 2011 rating decision granted service connection with an effective date of February 9, 2010, or the date of receipt of the VA Form 21-526 Veterans' Application for Compensation and/or Pension.  However, in a March 2011 rating decision, the RO granted an earlier effective date of December 10, 2009, the date the informal claim.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for an effective date earlier than December 10, 2009, for the grant of service connection for tinnitus.

With respect to tinnitus, a December 2003 final, unappealed, rating decision denied service connection.  The Veteran did not appeal the RO's decision, and new and material evidence was not received within one year of issuance of notice thereof.  Instead, the Veteran's next communication concerning his claim for service connection for tinnitus came on December 10, 2009.  This informal application led to the March 2011 rating decision that granted service connection for tinnitus with an effective date of December 10, 2009.

In evaluating whether an effective date earlier than of December 10, 2009 is warranted for the grant of service connection for bilateral hearing loss, the Board finds no communications received prior to of December 10, 2009, that may be considered a formal or informal claim of entitlement to service connection for tinnitus.  Thus, the earliest effective date for grant of service connection for tinnitus is of December 10, 2009.

As the preponderance of the evidence is against the claims for effective dates prior to of December 10, 2009, for the grants of service connection tinnitus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

1. New and material evidence has not been received to reopen the claim for service connection for service connection for bilateral hearing loss, and the claim is denied.

2. Service connection for sleep apnea is denied.

3. Entitlement to an effective date earlier than December 10, 2009, for the grant of service connection for tinnitus is denied.


REMAND

The Veteran contends that he has an acquired psychiatric disability, specifically PSTD, which arose as a result of his service in Vietnam.  Specifically, he reports struggling from memories of two specific stressors: identifying a fellow service member following a grenade incident and witnessing a fellow service member being shot.  See April 2011 Statement in Support of Claim.  On separation, the Veteran noted nervous trouble on his separation examination.  A March 2011 Vet Center social worker diagnosed the Veteran with PTSD.  At the most recent VA examination in January 2012, the examiner opined that the Veteran does not meet the criteria for a mental health condition.  

However, the VA examiner did not address STRs showing that the Veteran complained of nervous trouble at his separation examination.  Moreover, although the examiner noted the Veteran's March 2011 Vet Center diagnosis of PTSD, he nevertheless concluded it was a misdiagnosis and that the Veteran at present had no Axis I diagnosis.  However, the examiner did not explain why the Veteran's diagnosis in March 2011 was erroneous.  

Furthermore, in a June 2016 correspondence, the Veteran brought up a new secondary theory of entitlement based on aggravation by his service connection tinnitus and post myocardial infarction.  The Veteran submitted a report from a private physician that indicates the Veteran met the criteria for a diagnosis of unspecified depressive disorder.  Moreover, the private physician opined that the unspecified depressive disorder is more likely than not related to his military service and aggravated by his tinnitus and post myocardial infarction.  However, a baseline level of severity was not provided.

The Board finds this opinion contradicts the VA examiner's report, which indicated the Veteran had no current acquired psychiatric disorder.  Furthermore, the examiner did not consider a secondary theory of entitlement (as it was not previously raised).  As such, the Board finds that an additional medical opinion is necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical opinion, it must provide one that is adequate).

Finally, there is an intake evaluation form for the Yuma Vet Center; however, there are no Vet Center counseling records that have been associated with the Veteran's claims file.  The Veteran remarked to the private physician that he received therapy in the past.  On remand, those records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records, to include any records from the Spokane VAMC, since June 2015.

2. Obtain all of the Veteran's records from the Vet Center in Yuma.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

3. Contact the Veteran to determine whether there are any additional relevant private therapy treatment records and obtain any necessary authorizations for such records.

4. After completing the above development, schedule a VA examination for the Veteran conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder(s).  The record and copy of this Remand must be made available.  The examiner must respond to the following:

a) Clearly identify all currently diagnosed psychiatric disorders.  

b) For every psychiatric diagnosis other than PTSD, please indicate whether each disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

c) For every psychiatric diagnosis, please indicate whether each disability is at least as likely as not (50 percent or greater probability) caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities.

d) If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the DSM-V diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account.

The examiner must comment on the June 2016 private physician report and accompanying medical journal articles in formulating the requested medical opinion.

A rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


